Citation Nr: 1704718	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-00 961	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for coronary artery disease, status post stent placement, rated as 30 percent disabling from August 24, 2009 to January 9, 2011, and as 100 percent disabling thereafter.

2.  Entitlement to a rating higher than 20 percent for diabetes mellitus with onychomycosis of the bilateral toenails, to include compensable ratings for hypertension and erectile dysfunction.

3.  Entitlement to a higher rating for bilateral hearing loss, evaluated as 10 percent disabling prior to April 21, 2015 and as noncompensable thereafter.

4.  Entitlement to a higher initial rating for an anxiety disorder, evaluated as 
30 percent disabling from December 5, 2003 to December 26, 2010, as 50 percent disabling from December 27, 2010 to October 28, 2014, and as 70 percent disabling thereafter. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from October 1969 to April 1972, had inactive duty in the United States Army Reserve from 1973 to 1991, and had active duty from January to March 1991.

This case comes to the Board of Veterans' Appeals from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A February 2010 rating decision, in pertinent part, granted service connection for coronary artery disease, status post stent placement, that was assigned an initial 30 percent rating from August 24, 2009, and denied a rating higher than 20 percent for diabetes mellitus with hypertension and erectile dysfunction, and a rating higher than 10 percent for bilateral hearing loss.  The Veteran perfected an appeal as to the assigned disability ratings.

A December 2012 rating decision assigned separate non-compensable ratings for erectile dysfunction and hypertension.

An August 2015 rating decision granted a 100 percent rating for coronary artery disease, and special monthly compensation based on being housebound (SMC), from October 29, 2014.  The decision also assigned a non compensable rating for bilateral hearing loss from April 21, 2015.  A June 2016 rating decision effectuated the 100 percent rating for coronary artery disease and SMC from January 10, 2011.

Additionally, the Veteran perfected an appeal as to a March 2004 rating decision that denied service connection for posttraumatic stress disorder (PTSD) (4/13/04 Notice of Disagreement; 1/24/06 Statement of the Case (SOC); 2/23/06 VA 9 Appeal to Board of Appeals).  In a September 2008 rating decision, the RO granted service connection for an anxiety disorder (claimed as PTSD) that was assigned an initial 30 percent rating from December 5. 2003.  The RO's action represents a full grant of the benefits sought as to the Veteran's service connection claim.  He submitted a timely notice of disagreement with the assigned disability rating (2/18/09 Notice of Disagreement).  Manlincon v. West, 12 Vet. App. 238, 241 (1999).  In an October 2012 decision, a 50 percent rating was assigned from December 27, 2010; and, in October 2015, the RO assigned a 70 percent rating for the psychiatric disability from October 29, 2014.  As the Veteran requested to "withdraw his pending appeal," the Board finds that this issue has been withdrawn as well.

The Veteran was scheduled for a hearing before the Board at its Washington, D.C., office in December 2016, but cancelled the hearing and did not request that it be rescheduled (11/28/16 Hearing Related).  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  See 38 C.F.R. §§ 20.700, 20.702 (2016).


FINDING OF FACT

On November 30, 2016, prior to the promulgation of a decision in the appeal, VA received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See 11/30/16 VA 21-4138 Statement in Support of Claim.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
	                                                       Paul Sorisio
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


